 STEEL-FAB, INCSteel-Fab, Inc. and United Steelworkers of America,AFL-CIO. Cases 1-CA-8893 and 1-CA-9019June 28, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn September 26, 1973, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions z of the Administrative Law Judge and toadopt his recommended Order, except as modifiedbelow.We find merit in Respondent's contention that noruling is warranted regarding the issuance of writtenreprimands to six employees for engaging in possibleprotected, concerted activity. This matter was not al-leged in the complaint to be violative of the Act, andthe complaint was never amended to encompass thisincident. Further, nothing occurred at the hearing toindicate that the legality of these reprimands was atissue.Under these circumstances, we shall omit fromour Order any finding or conclusion regarding thereprimands.'We note that certain factors,in addition to those specifically relied onby the Administrative Law Judge,indicate that Respondent's demotion ofValera was effected in retaliation for union activities rather than for workdeficienciesValera was demoted from an "A" fitter to a low "B"fitterwithout being allowed an opportunity to perform as a high "B"fitterAfterthe demotion,Valera continued to do the same work as he did prior to hisdemotion In regard to the job estimates used to show Valera's alleged workdeficiencies,Respondent had never before used these estimates for discipli-nary purposes Finally, the estimated time standards are set without regardto whether a man works alone or has help it appears that a job on whichValera worked alone(P-2095)was compared to other jobs involving morethan one fitter The above-mentioned factors bolster our finding that Valerawas warned and demoted in violation of Sec 8(a)(l), (3), and(4) of the ActHowever, in finding violations of the Act,we find it unnecessary to rely, asdoes the Administrative Law Judge in In 14, on the possibility that Respon-dent should have blamed its estimating department when Valera's workingtime exceeded the estimate2We agree with the Administrative Law Judge's ultimate conclusion thatdiscriminatory motive was the "only motive"occasioning Valera's warningletter and demotion In light of this finding,we deem it unnecessary toconsider the Administrative Law Judge's discussion of possible differencesbetween the tests applied by the Board and the Court of Appeals for the FirstCircuitAMENDED CONCLUSIONS OF LAW1691.Substitute the following for the AdministrativeLaw Judge's Conclusion of Law Number 4:"4.By the acts and conduct set forth in Conclusionof Law Number 3, and by refusing to meet withCharles Valera as chairman of the Employees ShopCommittee, Respondent violated Section 8(a)(1) ofthe Act. Such unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge, as hereinmodified, and hereby orders that Respondent, Steel-Fab, Inc., Fitchburg,Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modifiedbelow:1.Substitute the following for paragraph 1(b):"(b) Issuing warnings or reprimands to CharlesValera because he has engaged in union activities orhas given testimony under the Act."2.Substitute the following for paragraph 2(d):"(d)Remove from the personnel file of CharlesValera the letters of warning and reprimand of April6, 1973, and April 27, 1973, and notify him in writingthat such letters have been removed from his person-nel file."3.Substitute the attached notice for that of theAdministrative Law Judge.'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL meet with Charles Valera as chairmanof the Shop Committee.WE WILL restore Charles Valera to theclassifi-cation of Fitter A, and we will offer him overtimewhen it is available.WE WILL pay Charles Valera for the time he lostbecause of a denial of overtime between January1973 and April 1973, and because of his demo-tion from Fitter A to Fitter B.WE WILL remove from the personnel file ofCharles Valera any letters of warning or repri-mand issued in April 1973.212 NLRB No. 41 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interfere with, restrain, or coerceany employee for engaging in conduct protectedby Section 7 of the National Labor RelationsAct.WE WILL NOT discriminate against any employ-ee because he is a member of the United Steel-workers of America, AFL-CIO, or any otherunion.WE WILL NOT discriminate against any employ-ee because he has filed charges or given testimo-ny under the National Labor Relations Act, orhas cooperated with the National Labor Rela-tions Board in an investigation.We hereby notify all our employees that they arefree to become or remain members of the UnitedSteelworkers of America, AFL-CIO, or any otherunion, and that they are free to file charges, give testi-mony under the National Labor Relations Act, orcooperate with the National Labor Relations Boardin an investigation.STEEL-FAB, INC(Employer)DatedBy'(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Seventh Floor, Bulfinch Building, 15New Chardon Street, Boston, Massachusetts 02114,Telephone 617-223-3300.DECISIONFINDINGS OF FACTWALTER H. MALONEY. JR, Administrative Law Judge: Thiscase cameon for hearing before me upon consolidated com-plaintsI issued by the Regional Director for Region1, alleg-ing that Steel-Fab, Inc., the Respondent herein, violatedSection 8(a)(1), (3), and (4) of the National LaborRelationsAct, as amended, by refusingto meet withemployee CharlesValera as chairman of the Shop Committee, urging employ-'The principalentries of formal papers are as follows charge in I-CA-8893 filed February 22, 1973, complaint in 1-CA-8893 issued on March30, 1973;Respondent'sanswer filed April 12, 1973,charge in Case I-CA-9019 filed on April16, 1973, and amended charge in thatdocket filedMay 30, 1973, orderconsolidating cases and complaint filedJuly 12, 1973,hearing in Fitchburg,Massachusetts,on August I and 2. 1973. briefs filedby GeneralCounsel and Respondent on September14. 1973.ees to replace him in said position, reducing and eliminatinghis overtime pay, threatening to demote him, and actuallydemoting him, all because Valera engaged in union activi-ties and gave testimony at a previous Board hearing. Re-spondent formally denied these allegations, but indicatedthat it had resumed giving Valera overtime at a reduced payrate and would, as a gesture of conciliation, pay him forovertime lost It further indicated a willingness to resumemeetingwith him as chairman of the Shop Committee. Re-spondent asserts that its warning to Valera of a possibledemotion and the demotion itself were prompted solely byValera's inadequate performance in a higher job classifica-tion. Upon these contentions, the issues herein werejoined.2A. Background and PriorCaseThis case 3 is basically a postscript to an earlier unfairlabor practice case involving the same parties, which wastried before Administrative Law Judge Melvin J. Welles inDecember 1972 and January 1973. On April 20, 1973, Ad-ministrativeLaw JudgeWelles issued a decision(JD-271-73) in which he found the Respondent herein guil-ty of violating Section 8(a)(1), (3), and (5) of the Act. In theearlier case (herein calledSteel-Fab I),he recommended tothe Board an order requiring the Respondent to cease anddesist from interrogating employees concerning union activ-ities, promising and bestowing upon employees benefits todissuade them from participating in union activities, threat-ening employees with reprisal for testifying in a Board pro-ceeding, and discouraging membership in the Steelworkers.Much ofSteel-Fab Iinvolved illegal pressures brought tobear upon Charles Valera, the chairman of the Employees'Shop Committee and one of the Union's principal in-plantorganizers. One such act was the alleged rescission by theRespondent of a recommended pay increase, so Adminis-trative Law Judge Welles recommended a "make-whole"remedy relating to Valera.As more fully set forth in theSteel-Fab Idecision, theSteelworkers lost an election conducted on August 31, 1972,among Respondent's production and maintenance employ-ees, by a vote of 36 to 35. Administrative Law Judge Wellesfelt that there were sufficient unfair labor practices sur-rounding this election to warrant the issuance of a bargain-ing order rather than directing a rerun of the election, andso he recommended to the Board a so-calledGisselremedy."This case involves a continuation of unfair labor practiceson the part of the Respondent directed toward Valera afterthe record was closed inSteel-Fab I.Valera was hired by Respondent as a fitter on July 21,1969, and has been so employed ever since. Respondent hasthree classifications of fitters-A, B, and C At present, it2Respondent admits,and I find, that it is a Massachusetts corporationwhich is engaged in the manufacture,sale, and distribution of steel andrelated products at its Fitchburg, Massachusetts, plant At this plant it annu-ally receives from, and ships to, points and places outside the Commonwealthof Massachusetts goods and materials valued in excess of$50,000 1 thereforeconclude that it is an employer engaged in commerce within the meaning ofSec 2(6) and (7) of the Act United Steelworkers of America, AFL-CIO(herein called the Union or Steelworkers),is a labor organization within themeaning of Sec 2(5) of the Act3Certain errors in the transcript have been noted and correctedN L R 8 v Gissel Packing Co Inc.395 U S 575 (1969) STEEL-FAB, INC.171maintains within each classification both high and low paygrades, which are nearly as far apart as are the pay dispari-ties between letter classifications.5 At present Respondentemploys about 12-15 "A" fitters, about 10 "B" fitters, andabout 4-5 "C" fitters. Valera was hired on as a Fitter B and,on June 14, 1971, was promoted to Fitter A. The followingis a summary of the hourly rate increases he has receivedover the past 4 years, including the April 30, 1973, decreasewhich constitutes the most stoutly litigated part of this pro-ceeding:6Effective dateHourly rate1970$2.755/4/702.858/10/703.002/22/713.104/26/713.356/14/713.55(reclassified)12/6/713.6510/2/723.7612/18/723.9514/9/734.15(companywide)4/30/733.66(grade reduced)Some of the above-recited rates resulted from in-grade in-creases made on the basis of longevity at 6 month salaryreviews. Some increases, including the April 9, 1973, in-crease, reflect a companywide upward adjustment and arenot personal to Valera.Valera's promotion in June 1971 was made on the ap-proval of former General Superintendent Anthony W. Mal-ta.At that time, the classification and pay system was justbeing introduced by Malta. Neither Valera nor anyone elsewho was promoted by the Respondent before December1972 took an examination, either written or oral, to qualifyas a Fitter A. More recently, mechanics are given the oppor-tunity, at a 6-month salary review, to take a written testwhich, with the recommendation of the foreman, will permitthem to be promoted from one classification to another.When this refinement, along with refinements in the classifi-cation system, went into effect last December, a "grandfa-ther clause," as CompanyDirector and Coordinator5As of April 9, 1973,when the latest companywide pay increase tookeffect,the hourly rate for Class Aand B fitters was as follows.Class B, low-$3.66Difference-244Class B, high-3.90Difference-25¢Class A, low-4.15Difference-26eClass A, high-4 416While a company record shows that this increase was implemented onDecember 18, other uncontradicted evidence shows that Respondent's super-visor, Lee Plank, told Valera on December 10, 3 days before he testified, thathe would soon be getting an 18-cent-an-hour raise.Edward H. Hall, Jr. (Ted Hall) described it, was invoked sothat no reduction in the pay or classification of any employ-ee took place.'As more fully detailed in the Decision inSteel-Fab I,Valera was given a wage review by Malta on August 4, 1972,and was told that he would get a raise. Administrative LawJudge Welles found that, on August 11, Respondent's elder-ly president, Edward W. Hall, Sr., met Valera and told himthat he was rescinding the in-grade raise because he did notdo enough work for a Class A fitter. Hall (Sr.) also toldValera that, if he did not like it, he could go elsewhere.Administrative Law Judge Welles noted that only two per-sons in the whole plant who were reviewed at this time didnot get increases, and that Valera was the only person in thehistory of the Company who was informed that he wouldget an increase only to find that the increase had beenrescinded. From these and other facts, he reasoned that theAugust 11, 1972, rescission of Valera's pay increase wasdiscriminatorily motivated .8In the record both in this case and inSteel-Fab Iis thetestimony of Valera, given on December 13, 1972, at thehearing inSteel-Fab LHis testimony was given in the imme-diate personal presence of Hall (Sr.). Valera recited thereinhis activities as chairman of the Shop Committee which metregularly with management to discuss the adjustment ofgrievances, as well as his activity as in-plant organizer forthe Steelworkers. This activity included serving as unionobserver at the representation election conducted on Au-gust 31. Part of Valera's testimony inSteel-Fab Istood indirect contradiction to other testimony given by the compa-ny president. Upon, cross-examination by Respondent'scounsel, Valera was asked:Q.Did you hear Mr. Hall testify yesterday that youswore at him?A. Yes.Q. Are you telling us that he is a liar?7 The December revisions resulted from recommendations made to Steel-Fab by a firm of consulting engineers Part of the newly implemented systemalso involves written job descriptions for the various fitter classificationswhich were devised by the consultant and adopted and posted by Steel-Fab.While all of this is designed to lend an aura of objectivity to the Company'spay structure, an examination of the elements of the new Fitter A and Bdescriptions indicates, at least in part, that many of the written distinctionsare more semantic than real. For instance, a Fitter B must "be able to useto an average degree all tools of the fitter's trade," while a Fitter A must "beproficient in use of all tools of the fitter's trade." A Fitter B must be able to"work from simple sketches, drawings, and/or specifications," while a FitterA must be able to "interpret and meet all drawing requirements " A FitterB must "make tests on jobs as directed," while a Fitter A must "make testsand adjustments of assemblies as required " Both must observe all safetyregulations and perform other assigned tasks. Assuredly, other written re-quirements set forth distinctions in more meaningful terms. However, TedHall testified that other factors, such as cooperation, dependability, andhelpfulness are a part of the unwritten criteria which enter into a decisionto promote, demote, or take no action In short, the subjective, unmeasurablejudgment of management, not the conformance or nonconformance withprecise objective criteria, remains the prevailing and pervasive determinantof such matters8At this writing, the Board has not passed on exceptions to AdministrativeLaw Judge Welles' decision. However, in this case, I feel free to adopt thoserecitations of fact inSteel-FabIto which no exceptions were taken, although,in the absence of a Board decision, 'I do not adopt the conclusion, premisedupon those facts, that the rescission was discriminatorily motivated. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDGENERAL COUNSEL. Objection.Q. Are you telling us that he is a liar for the state-ment he made yesterday?A. For the things that he said, yes.GENERAL COUNSEL Your honor, in light of the ques-tions going on, may the record please show that Mr.Hall is sitting approximately ten feet away from thewitness.ADMINISTRATIVE LAW JUDGE. The recordso notes.The record in this case reflects, without contradiction,9that, on December 18, 1972, about 5 days after the above-recited testimony was given, Hall (Sr.) came up to Valera athis work station and informed him that he would not permithim to be present in his office any longer to attend ShopCommittee meetings.1° Hall (Sr.) also told Valera that hewould not speak to him any longer, because Valera hadcalled him a liar at the trial. On December 26, a ShopCommittee meeting was held in Hall (Sr.)'s office. WhenValera arrived, Hall (Sr.) ordered him to leave. Valera hasnot attended a meeting since that time, although such meet-ings have been regularly held on a monthly basis. On thefollowing day, in the lunchroom, Ted Hall told an assemblyof employees that they should elect a replacement for Val-era because his father would not meet with Valera as a resultof the Valera testimony at the trial. This statement is like-wise uncontradicted in this record, although Ted Hall testi-fied extensively on other subjects. Administrative LawJudge Welles concluded that the December 26 statement ofHall (Sr.) and the December 27 statement of Ted Hall wereviolations of Section 8(a)(I).11B. Events Taking PlaceAftertheHearing in Steel-Fab I1.Shop Committee meetingsThe complaint in this case relates to further refusals onthe part of the Respondent to meet with Valera as ShopCommittee chairman in the months following the close ofthe record inSteel-Fab I.Thereis no doubt that such refus-als did occur. Latein April,Ted Hall began to take a muchmore active role in the management of the Respondent.(Previously he had spent a greater portion of his time in themanagement of other holdings of the Hall family.) Onechange which resulted is that Shop Committee meetings areno longer held in the Hall(Sr.) office, and Hall(Sr.) nolonger participates in them.At the August hearing in thiscase,Ted Hall publiclyindicated that Valera was welcometo resume his attendance at Shop Committee meetings.However,it is equally clear that this is the first time Valerahad been so informed.During the monthof April 1973,9 Hall (Sr) also attended the hearings in this case and listened attentivelyto the testimony, but he did not testify.10Valera has been one of three employees elected by Steel-Fab employeesto discuss grievances and shop conditions with management.11 In light of the finding of a violation inSteel-FabI relative to Ted Hall'sspeech of December 27, 1 see no need of making an additional finding in thiscase of a violation based on such conduct, even though it is again alleged bythe General Counsel in the consolidated complaints herein.Valera took up with Foreman Quimby a grievance concern-ing employees Koch and Barjeron, who had not receivedtheir holiday pay for Good Friday. However, the refusal ofHall (Sr.) to meet with him prevented him from personallypressing a grievance relating to employee Wakefield. In-stead he left this matter to the other two committeemen.2.Reduction of Valera's overtimeNo one disputes the fact that, at Steel-Fab, working over-time is a normal and expected part of an employee's duty,as well as his compensation. Employees have been criticizedfrom time to time for a refusal or an unwillingness to workovertime. Company records reflect that, in 1972, Valeraworked at least 1 hour of overtime in all but 3 weeks. Hisaverage was 4-6 hours of overtime per week. For a periodof 13 consecutive weeks, running from late January 1973untilmid-May 1973 (after his reduction from Fitter A toFitter B), Valera did not work any overtime. For most ofthis period of time, Valera's rate, under the pre-April 9 scale,was $3.95; his overtime rate was $5.42 per hour. Measuredat an average of 5 hours overtime per week, the loss toValera was approximately $27 per week.The normal practice of the Respondent in assigning over-time is that the employee, whoever he may be, who is work-ing on a particular job is given first priority in the assign-ment of overtime which occurs on that job.12 If he declines,the offer is then made to the senior qualified employee inthe shop. Assignments are handled informally by the shopforemen on a daily basis. Valera testified without contra-diction that, during the months in question, he observedforemen giving out overtime assignments to other employ-ees while he received none. Valera asked Foreman BobRossiter on several occasions for overtime, but to no avail.He asked Superintendent Malta for overtime but to noavail.On one occasion, Foreman Willard Johnson camethrough the shop for the purpose of assigning overtime andsaid to Valera, "No need in asking you, Charlie, becauseyour name is on the shit list." When this remark was re-ported to Malta by Valera, Malta said he did not knowthat there was such a list, but that he would check into it.Malta never returned an answer to Valera. At no timeeither before or during the hearing did the Respondenteven offer a licit explanation as to why Valera was notassigned overtime.After Valera's demotion to a Fitter B on April 30, 1973,Foreman Richard "Jake" Quimby, who was formerly aunion activist and member of the Shop Committee, toldValera that he would resume assigning him overtime sincehe had been demoted to a lower rate. He indicated that theresumption of overtime had been cleared with Hall (Sr.). Inmid-May, Respondent did resume assigning Valera over-time. None of the above conversations were contradicted,nor did Respondent seriously challenge the allegation in thecomplaint relating to denial of overtime in any other man-ner. Indeed, it offered to make good the pay lost, albeit notconceding that the loss was illegally caused.12None of the work at Steel-Fab involves the routine manufacture of massproduceditems.Steel-Fab is a job shop which fabricates a wide variety ofassembled steel products on an individual order basis STEEL-FAB, INC.1733.Warnings and demotionOn March 19, 1973, Valera and others were assigned towork on a burner designated as Job 1996 which Steel-Fabwas constructing.A burner is a large metal duct whichgathers and burns away pollutants which are emitted fromfuels used to operate large electric generators.In this in-stance, the burners were destined for generators located intheMetropolitan New Yorkarea.One of the componentelements in constructing a burner is the cutting and weldingof angle irons which are used as part of the superstructureand as braces for metal plates which form a part of thesuperstructure.Quimbyplaced a written notation inValera's file tothe effect that he wasslow onthis job andhad made a mistake in cutting angle irons at an improperlength. Quimby then reassigned Valera to Job 1995, whichwas another burner. While a job description was furnishedto Valera for this job, no blueprints were furnished. Valeracalled Quimby on three occasions to inquire as to the detailsof the cutting. On the next day, he, placed a second writtennotation in Valera's personnel file to the effect that Valerawas slow in starting the job and did not seem to understanditdespite the fact that he was shown how to do it. Thesecond (March 20) notation was argumentative in style, inthat it compared Valera's work unfavorably to those ofother"A" fitters.Quimby then took Valera off of Job 1995and assignedhim to work on collector housing. Collector housings areframes about I 1 feet in height and 5 feet in depth, coveredon the inside by layers of variousinsulatingmaterials. Theyare used as giant mufflers on electric generators. At onetime or another during the following month, Valera workedon four different collector housings designated as P-2024,P-2035, P-2095, and P-2096, which Steel-Fab was construct-ing for the General Electric Corporation. The vast bulk ofhis time was spent on P-2095.On April 6, 1973, Superintendent Malta sent Valera awarning letter, alleged by the General Counsel to have beensent for the purpose of taking reprisal on Valera for engag-ing in union activities and for testifying inSteel-Fab I.Thewarning letter was signed by Malta but was composed, inpart, by Ted Hall, and was sent after consultation with thelatter. It states:the work even after it had been demonstrated to you.This work easily qualifies in the "A"'Fitter category.You are advised that to retain your classification as"Fitter A", you must fulfill the standards and require-mentsfor this job description, and that shortcomingslike those noted above may lead to re-classification orother action. I hope this warning serves the purpose inhelping youto realizeyour own shortcomings and thatyour performance improves in this regard for the bene-fit of Steel-Fab as well as yourself.On April 27, 1973, Ted Hall wrote Valeraa second letter,demoting him from a Fitter A to a Fitter B classification.The demotion was effectuated as of April 30, 1973, and isstill in effect. The text of the second letter is as follows:Dear Charlie,In our warning letter to you dated April 6, 1973, signedby Anthony W. Malta, General Superintendent, wepointed out to you that employees rated in the "A"classification are expected to meet or improve on esti-mated time standards to perform assigned work, andthat your shortcomings in this regard might lead tore-classification or other action.Your recent performance as a Fitter on CollectorHousing order #P-2095causes usto re-classify you toFitter "B" at the regular rate of $3.66 per hour as ofMonday, April 30, 1973. The estimated Fitting time forthis type of Collector Housing is 130 hours and thesummary below bears out the fact that 130 hours is areasonable estimate.Your expenditure of 167.2 hourswas still notenough to complete this order.In fact, tocomplete this order it was necessary to supplementyour work with that of another person and the orderultimately required a total of 197.3 Fitting hours tocomplete.SUMMARYDear Charlie:As part ofour continuing program to maintain efficien-cy in operations, it is expected that employees rated inthe "A" classification will meet or improve on estimat-ed time standards to performassignedwork. On JobNo. 1996 on March 19th, you were reported by a fore-man to be very slow and that you cut theangle ironswrong. Performance of this job is basic to an "A" fitterclassification.Part of the job description for a "Fitter A"states thathe must be able to "perform any or all layouts on thejobs as required." On Job No. 1995 on March 20th, aforeman reported that: (1) you were slow in starting thejob, (2) you did not understand how to do the work,and (3)you required additional assistance in laying outCollector Housing order # P-2024 required a total of134.4 Fitting hours.Collector Housing order # P-2035 required a total of139.4 Fitting hours.Collector Housing order # P-2095 required a total of197.3 Fitting hours.Collector Housing order # P-2096 required a total of120.0 Fitting hours.We point out that our present cost of production is$9.50 per hour and that your excessive expenditure oftime on order #P-2095 was therefore of considerablecost tothe company. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are all aware of course that charges have beenmade concerning alleged discrimination against you bythe company for reasons of union activity. I want toassure you that the action set forth in this letter has noconnection whatsoever with any activities of yoursother than those relating strictly to your job perfor-mance.We hope your performance improves foreveryone's benefit.The demotion was to a "low B" rather than to a "high B"classification, and meant a reduction in pay of just under$20 per week if computed on the basis of a 40-hour week.As the Company began to assign Valera overtime after hisdemotion, the net weekly effect of the disparity in the baserate between what Valera would have earned as a Fitter Aand what he actually earns as a Fitter B is somewhat greaterthan $20 per weekC. Analysisand ConclusionsIRefusal to meet with Valera in Shop Committee meet-ings and reduction of overtimeThe fact that the Respondent refused to meet with Valerain the regular monthly shop committee meetings because ofhis testimony in December 1972, in which he called Hall(Sr.) a liar, is undenied and is not otherwise explained. Theconcurrent refusal of the Respondent, between January andMay 1973, to assign Valera overtime is likewise factuallyunchallenged and wholly unexplained 13 Overtime work wasnot restored until Valera suffered a substantial pay cut byvirtue of a demotion in grade, thereby leaving him at asimilar, if not greater, financial disadvantage. Foreman Wil-lard Johnson's pungent explanation to Valera of why he wasnot getting overtime stands unrefuted in this record and isquite consistent with Respondent's hostile attitude towardValera noted elsewhere in this record and inSteel-Fab I.Accordingly, I conclude that the refusal of the Respondenttomeet with Valera as chairman of the Shop Committeeviolated Section 8(a)(1) of the Act and its elimination of hisovertime, between January and May 1973, was discrimina-torilymotivated, thus constituting a violation of Section8(a)(1), (3), and (4) of the Act.13 It is well settled that the discontinuance of an unfair labor practice isno defense to the finding of a violation, the issuance of an order, or theenforcement thereofSouthern Tours, Inc,167 NLRB 363,Interstate Equip-ment Co, inc,172 NLRB 1320, reaffirmed 179 NLRB 621,N L R B vClinton E Hobbs Company,132 F 2d 249 (C A I. 1942),N L R B v DraperCorporation,159 F 2d 294 (C A 1, 1947) This principle is especiallypertinentwhere, as here, unfair labor practices have been unremedied, or are merelytransmuted into a different form The principles ofres adjudicata,whileapplicable to Board proceedings, do not prevent the General Counsel fromlitigating refusal to meet with Valera which took place after the hearingclosed inSteel-FabIon January 5, 1973, since such matters could notpossibly have been litigated or adjudicated in that proceeding Nor is theGeneral Counsel precluded from litigating herein any facts which shed lighton post-January 5 refusals to meet, even though such facts arose prior toJanuary 5 and were considered by Administrative Law Judge WellesReprimanding employees for striking to protest theiromission from general wage increaseOn or about April 16, 1973, Respondent granted a com-panywide 5-percent wage increase, retroactive to April 9,1973. The general increase did not apply to certain lowerskilled employees Six employees on the night shift wereannoyed at their exclusion from this raise and walked offthe job, rather than voice their complaint through the infor-mal grievance mechanism established via the Shop Commit-tee. This committee is the product of anad hocarrangementand necessarily does not spring from any written agreementwith a bargaining agent, inasmuch as the Respondent recog-nizes no bargaining agent for general purposes of collectivebargaining. The action of these six employees in protestingthe failure of the Respondent to grant them a wage increaseis concerted activity which is protected by Section 7 of theAct The written reprimands sent to them by Ted Hall inApril 1973 for engaging in such a protest necessarily consti-tute an interference with concerted protected activity. TheGeneral Counsel did not allege this conduct in the com-plaint as an independent violation of the Act, inasmuch asthese facts first came to light at the hearing in the course ofthe Respondent's case in the testimony of Respondent'sdefense witness, Ted Hall. As the facts are undisputed inthis record, stemming as they do from the testimony ofRespondent's own witness, and as the character of the viola-tion is clear, I find that the action of the Respondent inissuing written reprimands to six employees for engaging ina temporary walkout to protest their noninclusion in a gen-eral wage increase constitutes an independent violation ofSection 8(a)(l) of the Act.Waldensian Bakeries, Inc,132NLRB 1137;Young Spring and Wire Corporation,138NLRB 643.3.Warnings and reductionof Valerato Fitter B classifi-cationIn assessing an illegal discrimination which prompts adischarge (or, as here, a demotion), the First Circuit in 1953set forth what I believe to be the applicable law.In order to supply a basis for inferring discrimina-tion,it isnecessary to show that one reason for thedischarge is that the employee was engaging in protect-ed activity. It need not be the only reason, but it issufficient if it is a substantial or motivating reason,despite the fact that other reasons may exist. [citingN. L. R B v. Electric City Dyeing Co,178 F.2d 980 (C A.3, 1950),Edward G Budd Mfg Co. v. N.L.R B.,138F.2d 86, 90, 91 (C.A 3, 1943), cert. denied 321 U.S. 778(1944)][N.L.R B v. Whiten Machine Works,204 F.2d883, 885 (C.A. 1, 1953) ]It is motivation, not Justification, which determines the exis-tencevel nonof a discriminatory act, and in scrutinizingmotivation, one does not have to look beyond the discrimi-natory motive, where found, to determine whether a lawfulmotive advanced by way of justification is either the domi-nant motive or the recessive motive which prompted the STEEL-FAB, INC.175action of the Respondent.While the Board has not departed from this standard, theFirst Circuit has. In a line of cases beginning withN.L.R.B.v. Lowell Sun Publishing Company,320 F.2d 835 (1963), theFirst Circuit began to add the requirement that the GeneralCounsel must not only establish a discriminatory motive,but he must also establish that the discriminatory motivewas the primary or dominant motive which triggered theallegedly discriminatory act. In thatcase, the court observedthat the mere fact that an employer may be pleased todischarge a union adherent does not mean that such was hisprimary motive. The First Circuit has followed this moredemanding standard in such cases asN.L.R.B. v. Billen ShoeCo., Inc.,397 F.2d 801 (1968);N.L.R.B. v. Gotham Indus-tries, Inc.,406 F.2d 1306 (1969); andN.L.R.B. v. AgawamFood Mart, Inc.,424 F.2d 1045 (1970). The Court's mostrecent explication of its position may be found inN.L.R.B.v.FibersInternationalCorporation,439 F.2d 1311 (1971),when it stated:Examination of the NLRB's yearly reports showsthat much more often than not we have enforced theorders of the Board. There is one area, however, wherewe have never seen eye to eye; the test for determiningwhether a discharge for established misconduct was infact an unfair labor practice. Having in mind that abusiness decision is involved, it has been our positionthat the Board has the burden of making a clear show-mg that the employer's dominant motive was not aproper business one, but union animus. In spite of con-stant reiteration, neither our cases, nor even our state-ment of the principle,appear in trial examiners'discussions of Board opinions. This failure shows itselfin the result.In a footnote, the court went on to instruct the Board andits trial examiners as to the law of discriminatory motive, asthe court views the law:So that there may be no misunderstanding aboutwhat we mean by dominant motive,we state it again.Regardless of the fact that enforcing the penalty mayhave given the employer satisfaction because of theemployee's union activities, the burden is on the Boardto establish that the penalty would not have been im-posed, or would have been milder, if the employee'sunionactivity,or a union animus, had not existed.In my opinion, this case will not serve as a vehicle toresolve with finality this disagreement between the Boardand the First Circuit, inasmuch as the General Counsel hashere established discriminatory acts on the part of this Re-spondent not only in accordance with Board law but inconformity with the First Circuit's more exacting demands.The April 6 warning to Valera and the subsequent April27 demotion must be evaluated against a background ofunion animus and unfair labor practices directed at Valera,both as a leading union adherent and a witness in a Boardproceeding whose testimony provoked the particular wrathof Respondent's president. Respondent's action in warningand then demoting Valera must be evaluated in light of thefact that Valera held the classification of Fitter A for aperiod of 22 months before his demotion and retained theposition under a "grandfather" arrangement which was em-ployed when some minor modifications of the Respondent'spersonnel classification system took place in December1972. It should also be remembered that Valera is the onlyemployee in the history of the Company ever to have beendemoted.The general complaint lodged against Valera is that he ischaracteristically too slow and "too meticulous" in hiswork. To quote examples recited by Foreman Quimby, Val-era would use a grinder to take off stock from an iron barin order to insure that the bar was cut to the proper- length,while another employee might use the faster method ofcutting the bar with a torch to shave it down to proper size.On a job in August 1972, recounted by Quimby, Valerawelded too many tacks, thus taking longer than anotheremployee might who was not so "meticulous" or painstak-ing.As Quimby put it, Valera acted like a cabinetmaker.The specific complaints preceding the warning and demo-tion involved Valera's efforts on Jobs 1995 and 1996 (theburners), and Job P-2095 (the collector housing).When Quimby was a rank-and-file employee, he felt thathe should be paid more than Valera because he workedfaster than Valera. He testified that other employees sharedhis feelings. He was promoted to acting foreman at the endof January 1973, after preliminary discussions with Hall(Sr.), and was made permanent foreman on February 26,1973.While Quimby, a former member of the Shop Com-mittee and union card signer, agreed with the managementdecision to demote Valera and testified in support of it, healso testified that it was Hall (Sr.) who first brought up thequestion of Valera's demotion with him and sounded himout as to his opinion. He further testified, somewhat equivo-cally, that he did not actually recommend Valera's reduc-tion; and did not discuss with higher management thespecific question of whether Valera should be demoted to"high B" or a "low B." He agreed, however, with the compa-ny decision to make Valera a "low B."On March 19, Valera made an admitted "goof" when hecut an angle iron on a burner job too short, and had tocorrect his error by welding the two pieces together andrecutting them at the desired length. Quimby made out awritten slip noting this error, and placed it in Valera's per-sonnel file.He did not give Valera a copy of the slip orotherwise inform Valera that a written memorandum of theerror was being made. Both Valera and Quimby agree thatcutting an angle iron at an improper length is not an unusualmistake in the shop, but Quimby was of the opinion that thisparticular error was so bad that Valera should have knownbetter than to have made it. The following day, Quimbyplaced another written notation in Valera's file, again with-out Valera's knowledge, to the effect that Valera did notseem to know how to lay out the burner job to which he wasassigned.Thisnotationwas prompted by severalquestionsabout the job posed to him by Valera, who had not beengiven blueprints or other detailed instructions concerning 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe specifications of the project. About 2 weeks later, afterValera had been transferred by Quimby to collector hous-ings,Malta, with Ted Hall's assistance, wrote Valera awarning letter, quotedsupra,to the effect that he was notperforming up to the standards expected of a Fitter A andciting his work on Jobs 1995 and 1996 as examples. Theletter further stated that Valera should improve or he mightbe demoted;Having reprimanded Valera for the quality of his work onthe burner job, Respondent then proceeded to effectuate ademotion 3 weeks later because of Valera's painstaking"cabinetmaker" performance on collector housings, andparticularly on Order P-2095. According to the Respondent,Valera was too slow in comparison with the job estimatesperformed by the estimating department.14 According toRespondent's figures, Valera put in 167 hours on P-2095, inaddition to 30 hours of fitter work performed by anotheremployee. As Valera was receiving no overtime during thisperiod, this figure represents approximately 21 days' time,about 12 of which must have been completed before theissuance of the April 6 warning letter. The demotion letterof April 27 contains a list of fitter hours required on othercollector housing jobs, although the record herein does notshow whether such jobs were the equivalent to P-2095 ineither scope or complexity. When Quimby first brought tothe attention of Superintendent Malta the fact that P-2095was going slow and would not meet the deadline requestedby the customer, Malta told Quimby to let the matter gobecause Malta was timing or watching this job. Normally,when a job moves slow, the foreman exercises his discretionto assign additional men to the job or authorize overtimework. While there was testimony in the record about cus-tomer complaints of late delivery of the P-2095 collectorhousings, these complaints were apparently not seriousenough to prompt the Respondent to interfere with its timestudy of Valera's performance, either by adding anotheremployee to the job or by authorizing overtime as it waswont to do in such situations. Foreman Quimby did notknow why Valera was being timed on P-2095, and statedthat it was unusual to time a job in the manner in whichP-2095 was being watched.15 He did testify that Malta in-structed him to relay an order to the night-shift foreman notto work on P-2095, so that Valera could be accurately timed.In his testimony Ted Hall supplied the reason for timing theP-2095 job:Q. Again, what is the basis of this pattern of poorbehavior (on the part of Valera)?A.Well, you have to realize that I am relying oninformation provided me by subordinates, so-andthat information was what I have testified to. Andwhat, in addition to that, I have heard-that in general14 It is admitted that, from time to time, the estimating department hadbeen in error by making overly conservativeestimatesof the time necessaryto perform a job However, when Valera'sworkran over the estimate ofP-2095, it never occurred to the Respondent to place any blame for thediscrepancyon the estimatingdepartment15Quimby noted that, on a couple of occasions, the company timed jobsinvolving an employee who complained that he should be promoted to aFitter A classificationCharlie's work was slow, he worked at a slow pace andtook longer to do work than others in the same classifi-cation. And I had heard this criticism of over meticu-lous workmanship, overly elaborate tacking. And thegeneral climate of dissatisfaction by the other peoplewho were comparing their pay with his, which we havegone through.Now, that was not-that kind of information wasnot sufficient for us to issue any kind of a warning. Andwe felt that we had to have some sort of hard facts. Andwe felt that the collector housings, those four on whichactual times were reported to us by the cost accountingdepartment, were reasonably enough hard facts, plusthe estimate from the estimating department, to issuethat demotion.t6In short, the Respondent set out to make a case againstValera on collector housings, and, upon information sup-plied by its staff departments, it did so. Hall (Sr.) laid thegroundwork by sounding out Quimby as to whether Quim-by would back up a charge of slowness against Valera. Slipsplaced in Valera's file without his knowledge provided thebackup. Orders to isolate Valera's work so that Valera couldundergo the unusual scrutiny of a personal study by the costaccounting department were given. Then, armed with thespecific information it set out to find, Respondent demotedValera on April 27.There is little doubt that Valera worked at a pace whichwas somewhat slower than at least some other Fitter Aemployees at Steel-Fab. However, Respondent knew this in1971 when it promoted Valera to Fitter A, and it has contin-ued to be aware of Valera's work habits ever since, includingthe day of December 10 (lust before Valera's testimony)when Lee Plank promised Valera an 18-cent wage increaseas a Fitter A. There is no suggestion in this record thatValera's work is any different or any slower now than it wasa year ago. The general complaints against him run some-what at a variance. Valera was both sloppy and inaccurate,according to the import of Quimby's March 19 and 20"warnings"; he is also too meticulous and hence too slow.While Quimby, a newly appointed foreman anxious to earnhis stripes as a company man, supported the actions ofhigher management, he did not generate these actions, asmight be expected with a complaint involving a slow ortechnically inept employee. The impetus for the demotioncame from Hall (Sr.), whose personal antipathy toward Val-era is well known and undenied Hall (Sr.) once told Valerathat, if he did not like things at Steel-Fab, he should leave.In January, Respondent reduced Valera's take-home pay byeliminating his overtime. Neither of these strategems served16Time estimates on particular jobs are made by the estimating depart-ment Actual time spent is compiled from job time-cards submitted to thecost accounting department Estimates are, of necessity, an integral part ofbidding a job Such estimates are never furnished to foremen or to theemployees who are assigned to particularjobs Ted Hall explained why Iftime estimates were furnished to an employee, the employee would have atendency to adjust his working speed to the estimate, while the company iscontinually in hopes that, by keeping employees in the dark as to what isexpected of them, they may be prompted to turn out the work in a shorterperiod than is anticipated As a result of this policy, Valera was assertedlydemoted for failing to meet estimated time standards about which he waskept wholly uninformed STEEL-FAB, INC.177to shed the company of a voluble union adherent, so Hall(Sr.) hit upon the idea of a demotion which would causeValera permanent economic injury making him the onlyemployee in company history ever to have been demoted.As with its other actions, the reasons advanced here by theRespondent have within them the hollow ring of pretext.The entire warning and timestudy on the P-2095 project wasundertaken to find support for a prearranged determinationwhich Hall (Sr.) was insistent upon making when his othereconomic reprisal against Valera did not achieve the desiredresult.A discriminatory motive was not only the dominantmotive for these actions. It was the only motive. I so findand, in finding, conclude that the demotion and the warningletterwhich was its predicate constitute violations of Sec-tion 8(a)(1), (3), and (4) of the Act.Murphys Body Works,Inc.,174 NLRB 824;Crown Central Petroleum Corporation,177 NLRB 322.On the basis of the foregoing findings of fact, and uponthe entire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce andin operations affecting commerce, within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By refusing to assign overtime work to Charles Valera,by issuing letters of warning and reprimand to Charles Val-era on April 6, 1973, and April 27, 1973, and by demotingCharles Valera from the classification of Fitter A to theclassification of FitterB, all asfound above, Respondentviolated Section 8(a)(3) and (4) of the Act.4.By the acts and conduct set forth in Conclusion of Law3, by refusing to meet with Charles Valera as chairman ofthe employees Shop Committee, and by issuing letters ofreprimand in April 1973 to six employees because they en-gaged in the concerted, protected activity of a walkout toprotest their exclusion from a general wage increase, Re-spondent violated Section 8(a)(1) of the Act. Such unfairlabor practices affect commerce within the meaning of Sec-tion 2(6) and and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it be orderedto cease and desist therefrom, and to take certain affirma-tive actions designed to effectuate the purposes and'policiesof the Act. With respect to the issuance of April warningletters or letters of reprimand to Valera and to the six em-ployees who engaged in a protest walkout, it is appropriatethat the Respondent be required to remove these lettersfrom the personnel files of the said employees and to notifysaid employees in writing of its action. I will so recommend.Graber Manufacturing Company, Inc.,158 NLRB 244. Withrespect to the scope of the cease-and-desist order directedto suppressing violations of Section 8(a)(1) and (3) of theAct, I am cognizant of a recommended order contained inSteel-Fab Iwhich is directed at the specific illegal conductfound therein. This recommended order was issued on April20, 1973, prior to the demotion which was found herein tobe illegal. It thus appears that a recommended order tai-lored to specific illegal conduct is insufficient to dissuadethisRespondent from engaging in other similar or relatedviolations of the Act. Accordingly, I will recommend abroad cease-and-desist order, in hopes that it will encouragethisRespondent to regard its obligations under the Actmore seriously.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532(C.A. 4, 1941). Also included in the remedy recommendedherein is a requirement that Respondent restore Valera tohis former job classification, make him whole for any lossof overtime pay he would have received between January1973 and May 1973, and make him whole for any loss of paysuffered because of the demotion, all in accordance with theWoolworth17formula with interest computed at 6 percentper annum.I noted at the outset of this Decision that it is a postscriptto an earlier decision and recommended order, issued onApril 20, 1973, inSteel-Fab I.Accordingly, both for reasonsof administrative convenience and economy, and becausethe violations found herein may have a bearing on the ap-propriateness of the remedy recommended inSteel-Fab I, Iwill further recommend that the Board consolidate this casewithSteel-Fab I.Upon the foregoing findings of fact, conclusions of law,and upon the entire record considered as a whole, I makethe following recommended:ORDER isRespondent, Steel-Fab, Inc., and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to meet with Charles Valera as chairman ofthe Shop Committee.(b) Issuing warnings or reprimands to Charles Valera orother employees for engaging in concerted protected activi-ty, or because they have engaged in union activities or havegiven testimony under the Act.(c)Refusing to offer overtime to Charles Valera or to anyother employee because they have engaged in union activi-ties or have given testimony under the Act.(d)Demoting employees because they have engaged inunion activities or because they have given testimony un-der the act.(e) Interfering with, restraining, or coercing employees inany manner or by any means in the exercise of rights guar-anteed to them by Section 7 of the Act.(f)Discouraging membership in the United Steelworkersof America, AFL-CIO, or any other labor organization, byany discrimination of any kind in the hire or tenure ofemployment or any term or condition of employment, ex-cept as such may be lawfully affected by an agreement17F W Woolworth Company,90 NLRB 289is In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontaining a union-security clause as a condition of employ-ment asauthorized in Section 8(a)(3) of the Act.(g)Discriminating against any employee because he hasfiled charges or given testimony under the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a)Restore Charles Valera to the classification and payof'a Fitter A, and notify him in writing that Respondent hasno objection to meeting with him as chairman of the ShopCommittee.(b)Offer to Charles Valera overtime when it is available.(c)Make whole Charles Valera,in the mannerset forthin the section hereof entitled "Remedy," for any loss ofearnings suffered by reason of the withholding of overtimefrom the said employee and by reason of the demotion ofsaid employee.(d)Remove from the personnel file of Charles Valera theletters of warning and reprimand of April 6, 1973, and April27, 1973, and remove from the personnel files of the sixemployees reprimanded in April 1973 any written repri-mand for engaging in a protest walkout, and notify in writ-ing each of the aforesaid employees that such letters orstatementshave been removed from their respective person-nel files.(e)Post at its premises in Fitchburg, Massachusetts, cop-ies of the attached notice marked "Appendix." 19 Copies ofsaid notice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and shall be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of the Decision, what stepsthe Respondent has taken to comply herewith.IFURTHER RECOMMEND that this case be consolidated withSteel-Fab, Inc,Case 1-CA-8560 (JD-271-73).19 In the eventthe Board's Order is enforced by a Judgmentof the UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shallread "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcingan Order of theNational LaborRelations Board "